
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 592
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Waters (for
			 herself, Mrs. Christensen,
			 Ms. Lee of California,
			 Mr. Hastings of Florida,
			 Ms. Bordallo,
			 Mr. Grijalva,
			 Ms. Roybal-Allard,
			 Mr. McGovern,
			 Mr. Lewis of Georgia,
			 Mr. Massa,
			 Ms. Kilroy,
			 Mr. Towns, and
			 Mr. Davis of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Clinicians HIV/AIDS Testing and Awareness Day, and for other
		  purposes.
	
	
		Whereas HIV/AIDS is a devastating epidemic that continues
			 to spread in communities throughout the United States;
		Whereas approximately 1,700,000 people in the United
			 States have been infected by HIV/AIDS since the first cases were reported 28
			 years ago;
		Whereas there are approximately 1,100,000 people living
			 with HIV/AIDS in the United States today;
		Whereas there are approximately 56,000 new HIV infections
			 and more than 14,000 new AIDS-related deaths every year in the United
			 States;
		Whereas HIV/AIDS is spreading rapidly among women, young
			 people, and racial minorities, all of which are demographic groups that were
			 not considered to be at significant risk of HIV infection during the early
			 years of the epidemic;
		Whereas women account for 27 percent of new AIDS cases in
			 the United States, and teen girls account for 39 percent of new AIDS cases
			 among teenagers;
		Whereas African-Americans account for about half of new
			 AIDS cases, although only 12 percent of the population as a whole is
			 Black;
		Whereas Hispanic-Americans account for 19 percent of new
			 AIDS cases, although only 15 percent of the population as a whole is
			 Hispanic;
		Whereas Asian-Americans and Pacific Islanders account for
			 1 percent of new AIDS cases, and Native Americans and Alaskan Natives account
			 for up to 1 percent of new AIDS cases;
		Whereas African-American women account for 65 percent of
			 new AIDS cases among women;
		Whereas 71 percent of new AIDS cases are people of
			 color;
		Whereas about 21 percent of the people living with
			 HIV/AIDS in the United States do not know they are infected;
		Whereas the Centers for Disease Control and Prevention's
			 guidelines for HIV screening in healthcare settings recommend routine HIV
			 testing for all patients between the ages of 13 and 64, regardless of risk
			 factors;
		Whereas individuals are more likely to act responsibly and
			 protect themselves and other persons in the community when they know their HIV
			 status;
		Whereas encouraging people to be tested for HIV is a
			 critical element in HIV/AIDS prevention and treatment efforts;
		Whereas individuals who are HIV-positive must learn their
			 status in order to obtain counseling on managing their health, access
			 appropriate medical and social services, begin life-prolonging treatment, and
			 take actions to avoid spreading the virus to others;
		Whereas physicians, physician's assistants, nurses,
			 dentists, and other clinicians play a vital role in providing access to
			 HIV/AIDS awareness, testing, treatment, and referral services, and in
			 encouraging patients to get tested for HIV;
		Whereas Howard University College of Medicine has declared
			 Tuesday, July 21, 2009, to be the second annual National Clinicians HIV/AIDS
			 Testing and Awareness Day in an effort to encourage clinicians nationwide to
			 become actively involved in HIV/AIDS awareness, testing, treatment, and
			 referral services;
		Whereas a diverse group of organizations representing
			 communities affected by HIV/AIDS have partnered with Howard University College
			 of Medicine to promote the goals and ideals of National Clinicians HIV/AIDS
			 Testing and Awareness Day;
		Whereas the second annual National Clinicians HIV/AIDS
			 Testing and Awareness Day will give all physicians, physician assistants,
			 nurses, dentists, and other clinicians an opportunity to get personally
			 involved in the fight against HIV/AIDS by taking an HIV test, personally
			 demonstrating the importance as well as the ease of HIV testing;
		Whereas the National Clinicians HIV/AIDS Testing and
			 Awareness Day will be a call to action to clinicians nationwide to lead the way
			 in dispelling the myths and stigma associated with HIV testing and become vocal
			 advocates for patients and communities; and
		Whereas the National Clinicians HIV/AIDS Testing and
			 Awareness Day will encourage clinicians to become actively involved in HIV/AIDS
			 awareness, testing, treatment, and referral services: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the second
			 annual National Clinicians HIV/AIDS Testing and Awareness Day;
			(2)encourages primary
			 care physicians and other clinicians nationwide to become actively involved in
			 HIV/AIDS awareness, testing, treatment, and referral services;
			(3)encourages the
			 media to observe the second annual National Clinicians HIV/AIDS Testing and
			 Awareness Day by educating clinicians about the important role they play in
			 providing access to HIV/AIDS awareness, testing, treatment, and referral
			 services and by educating clinicians and the public about the benefits of HIV
			 testing; and
			(4)encourages
			 individuals to get tested for HIV and educate themselves about the prevention
			 and treatment of HIV/AIDS.
			
